 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSuper Valu Stores, Inc., Denver DivisionandInter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, LocalNo. 435.Case 27-UC-8927 February 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSUpon a petition filed under Section 9(c) of theNational Labor Relations Act by the Employer, ahearing was held before Hearing Officer Wayne L.Benson on 12 and 13 March 1986. Subsequent, tothe hearing, the Regional Director transferred thisproceeding to the National Labor Relations Boardfordecision pursuant to Section 102.67 of theBoard's Rules and Regulations. Both the Union andthe Employer have filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reviewed the rulings of the hear-ing officer and finds that they are free from preju-dicial error. The rulings are affirmed.'On the entire record in this case, including thebriefs, the Board makes the following findings:1.The Employer is a wholesale distributor ofgrocery and household products to retail stores inColorado. The Denver division operates a whole-sale grocery warehouse on Brighton Boulevard inDenver, Colorado (Brighton warehouse) and oper-ates a general merchandise warehouse approximate-ly10miles from the Brighton warehouse inAurora, Colorado (Aurora warehouse). The partiesstipulated that the Employer during any 12-monthperiod receives goods in excess of $50,000 directlyfrom suppliers located outside the State of Colora-do.On these facts, we find that the Employer isengaged in commerce with the meaning of Section2(6) and (7) of the Act. We also find that, as stipu-lated by the parties, the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.2.The Union has represented employees at theBrighton warehouse since 1940. The Employer hasrecognized the Union as the collective-bargainingrepresentative of the driver and warehouse employ-ees at the Brighton warehouse since it purchasedthat facility in October 1982. The parties have en-tered into two collective-bargaining agreementsiThe Union renews its contention, initially raised at the hearing, thatthe hearing officer improperly proceeded with the hearing on the petitionin light of certain pending unfair labor practice charges without receivingadvice from the office of the Executive Secretary whether to proceed.We note, however, that on 11 February 1986, by direction of the Board,the Regional Director was granted permission to proceed with the hear-ingAccordingly, we find the Union's contention without mentduring that time, and the current agreement is ef-fective from 16 September 1984 through 12 Sep-tember 1987. The Brighton unit is described in themost recent collective-bargaining agreement's rec-ognition clause as follows:The Employer agrees to recognize and doeshereby recognize the Union as the exclusivebargaining agent, for the purpose of collectivebargaining, as provided by the National LaborRelationsAct, for all employees as listed inthis Agreement... .The employees listed in the agreement appear inAddendum "A" as follows:warehouse persons and/or helpers; checker orshipping and/or receiving clerk; frozen foodwarehouse person; city drivers; over-the-roaddrivers;pre-wrapping,pricingor, cigarettestamping; janitors; tiremen, parts person, greas-er and washers; lead person; garage leadper-son; journeymen mechanics; and apprenticemechanics.The Brighton warehouse has historically stockedgrocery items and general merchandise items to fillcustomer orders. Until 1982 the facility carried acomplete line of general merchandise and theUnion represented those employees handling thatmerchandise. At that time, however, the companyfrom which the Employer purchased the Brightonwarehouse sold the vast majority of its generalmerchandise inventory and eliminated most of thegeneralmerchandise aspect of its Brighton oper-ation because of the loss of a major customer.Therefore,when the Employer purchased theBrighton warehouse in October 1982, the generalmerchandise aspect of the Brighton operation didnot exist except for a few items.In mid-1983, the Employer secured the businessof a major customer after agreeing to supply thatcustomer's grocery and general merchandise needs.The Employer therefore had to increase its generalmerchandise operations dramatically and arrangedto have most of its general merchandise orders sup-plied from its facility in Omaha, Nebraska. Thegeneral merchandise shipments from Omaha wereintegratedwith grocery orders at the Brightonwarehouse where they were then shipped to cus-tomers. After several months, the Employer decid-ed to establish a major general merchandise oper-ation within the Denver division because inconsist-ent delivery schedules and late deliveries had madetheOmaha arrangement unsatisfactory. After se-curing a lease on a warehouse in Aurora, Colora-do,approximately 10 miles from the Brighton283 NLRB No. 24 SUPER VALU STORES135warehouse, the Employer opened the Aurora ware-house in June 1984.When the Employer opened the Aurora ware-house under the name"PreferredMerchandising,"itdid not hire any Brighton employees to staff thefacility.The Employer also refused to apply theexisting,collective-bargainingagreement at theBrighton facility to the Aurora warehouse. Conse-quently,the Union filed a grievance and an- unfairlabor practice charge.The Regional Director de-ferred this charge to the agreement'sarbitrationprocedure on 21 September 1984.On 22 May 1985the arbitrator sustained the Union'sgrievance andordered the Employer to apply the collective-bar-gaining agreement to the Aurora warehouse.2Between 1 and 14 June 1985 the Employer com-pliedwith the arbitrator'saward and postedAurora jobs at the Brighton warehouse. The Em-ployer released its Aurora employees and trans-ferred several Brighton'bargaining unit employeesto the Aurora warehouse. On 14 June 1985, how-ever, the Employer decided to contest the arbitra-tor's award;returned the earlier transferred bar-gaining unit employees to the Brighton warehouse;and rehired the Aurora employees it had released.On 17 June 1985 the Employer filed the instantpetition seeking to clarify the existing Brightonbargaining unit to exclude all the employees at theAurora warehouse.3 The Employer argues that theAurora employees constitute a separate appropriateunit and do not constitute an accretion to the exist-ing Brighton unit.In opposing the petition, theUnionarguesthat (a) unit clarification is inappro-priate to disturb the parties'agreement as interpret-ed by the arbitrator; (b) unit clarification is inap-propriate because the Employer expanded an exist-ing operation;and (c)assuming,arguendo,that theAurora warehouse is a new facility, the Auroraemployees constitute an accretion to the existingBrighton unit.We have carefully considered the Union's andthe Employer's arguments.For the following rea-sons,we grant the Employer's petition and clarifythe existing Brighton unit to exclude the Employ-er'sAurorawarehouse employees.We first consider whether unit clarification is in-appropriate because of the parties' agreement. TheBoard does not permit clarification of a unit in2The Regional Directorsubsequently refused to issue a complaintbased on the Union's charge in light of the arbitrator's decisionto whichhe deferred3After the Employer filedthis petition,several unfair labor practicecharges werefiledduring 1985.An Auroraemployee filed8(a)(3) and (2)charges againstthe Employer, and the Unionfiled 8(a)(5), (3), and (1)charges againstthe Employer The Employeralso filed 8(b)(2) and (1)(A)charges againstthe Union,but these latter charges are no longer pending.The Unionhas also filed suit in Tederal district court seeking enforce-ment of the arbitration award.miidcontractwhen'that unit is clearly defined bythe parties'agreement.SeeWallace-Murray Corp.,192 NLRB, 1090 (1971). The facts here, however,refute the contention that the parties have agreedto include the Aurora employees under the existingcollective-bargaining agreement.Indeed, the Em-ployer has refused to apply the agreement to theAurora employees except for a 2-week period fol-lowing the arbitrator's award.Nonetheless, theUnion argues that in light of the arbitrator's inter-pretation of the parties'collective-bargaining agree-ment, the parties agreed that the agreement appliesto the Aurora employees.In essence, the Unionasks us to defer to-the arbitrator's interpretation ofthe agreement and therefore'find clarification ofthe unit inappropriate.We refuse to -do so.The appropriateness of deferring to an arbitra-tor's award depends on the natureof thedisputeinvolved.Deferral is obviously appropriate whenresolution of the dispute turns on the proper inter-pretation of the parties' contract. Questions involv-ing clarification of a bargaining unit, however, areones that the Board alone'must resolve. As theBoard statedinMarionPower Shovel Co.,230NLRB 576, 577-578 (1977):The determination of- questions of representa-tion,accretion,and appropriate unit do notdepend'upon contract interpretation but in-volve the application of statutory policy,standards, and criteria. These are matters fordecision of the Board rather than an arbitrator[footnote omitted].In the instant situation,the issue presented iswhether we should clarify an existing unit ' to ex-clude employees at a newly opened facility. Ac-cordingly,this determination is solely one for theBoard to make.Our determination whether or notto clarify the unit is not precluded by an arbitra-tor's decision on this issue.SeeMagnaCorp., 261NLRB 104, 105 fn. 2 (1982), enf. denied on othergrounds 734 F.2d 1057 (5th Cir. 1984).The Union further argues that unit clarification isinappropriate in this case because the Employer,hassimply expanded an existing operation. To supportthis contention, the Union, has citedRichfield OilCorp.,119 NLRB 1425 (1958);Great Atlantic & Pa-cificTea Co,,140 NLRB 1011 (1963); andGoodyearTireCo.,' 195NLRB 767 (1972), enrd. 474 F.2d1336 (2d Cir. 1973). In each of these cases theBoard found that the additional operation in ques-tionwas an accretion to the existing unit. As wereject the 'Union's contention that the Aurorawarehouse constitutes an accretion to, the existingBrighton unit, infra, we conclude that these deci-sions are distinguishable and do not require us to 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdismiss the Employer's petition.We find that theother two cases cited by the Union are also distin-guishable from this case.InRiceFoodMarkets,255NLRB 884 (1981), andBay Shipbuilding Corp.,263NLRB 1133 (1982), enfd. 721 F.2d 187 (7th Cir.1983),the Board adopted thejudge's finding of an8(a)(5)violationwhen the employer refused toapply the existing collective-bargaining agreementto employees previously included in the unit. Thesecases did not involve the opening of a new facilityor the hiring of additional employees to staff thatfacility.By contrast,the Employer in this case hasopened a new facility in Aurora to handle generalmerchandise and has hired additional employees tohandle that merchandise.These employees are notprevious unit employees separated from either theBrighton or Omaha warehouse.We therefore donot agreewith the Unionthat in opening theAurora warehouse,the Employer has simply ex-panded an existing operation.Whether the employ-ees at this new warehouse constitute an accretionto the existing Brighton unit is the issue we must,therefore,next address.The Board has followed a restrictive policy infinding accretions to existing units because it seeksto insure that the employees'right to determinetheirown bargaining representative is not fore-closed.We thus will fmd a valid accretion "onlywhen the additional employees have little or noseparate group identity. . .and when the addition-al employees share an overwhelming community ofinterest with the preexisting unit to which they areaccreted [footnotes omitted]."Safeway Stores, 256NLRB 918 (1981). To establish that the Auroraemployees share such a requisite community of in-terestwith the Brighton employees and thereforeshould be accreted,the Union' points to several fac-tors.These factors include, inter alia, the integratedoperationof the twowarehouses to fill customerorders;the similarity in working skills and func-tions of the employees at both warehouses; thecontact between the Brighton unit driver and theAurora warehouse'employees;the bargaining histo-ry whereby the bargaining unit employees histori-cally handled general merchandise;and the closeproximity of the two facilities.Those factors are relevant. SeeUniversal SecurityInstruments v.NLRB,649 F,2d 247, 253-254 (4thCir. 1981), cert. denied 454 U.S. 965 (1981), andcases there cited. Nevertheless, although the fac-tors of integration of operations,similarity of em-ployee skills, functions,and working conditions,and the contact between the Brighton driver andthe Aurora warehouse employees arguably weighin favor of an accretion,other factors are eitherneutral or weigh in the other direction. Thus, giventhe- distance of 10-12 miles between the two ware-houses,the geographic proximity factor does notweigh in favor of accretion. Although we havefound accretions in cases where facilities were 10miles or more apart,4those accretion findings hadstrong support from other-factors. In fact, a dis-tance of that extent between facilities has, on atleast one occasion,been treated as weighing slight-ly against finding an accretion.Bryan Infants WearCo., 235NLRB 1305, 1306 (1978). The Union's re-liance on bargaining history is also misplaced here.Although the Union had,in the past,representedemployees who handled general merchandise, thatwork ceased,for the most part,in 1982 before thepresentEmployer purchased the Brighton oper-ation.That hiatus substantially weakens bargaininghistory as a factor in the Union's favor. Cf.Hall'sSuper Duper,281 NLRB 1116 (1986) (little weightaccorded bargaining history in unit determinationwhen separate representation of two groups of em-ployees had ended 2 years before the election peti-tionwas filed). The Employer's brief, 2-week ac-quiescence in the arbitration award is similarly in-substantial.Two other factors-degree of employee inter-change and common supervision-strongly militateagainst a fording of accretion,and we do not findthat the factors discussed above outweigh them inthis case.In arriving at this outcome,we followTowne Ford Sales,270 NLRB 311 (1984),a case inwhich,in the absence of bargaininghistory favor-ing accretion, the Board identified two factors ascritical:One of these elements is the degree of inter-change of employees between the affiliatedcompanies.Mac Towing,262NLRB 1331(1982).No weightis assignedto the fact thatinterchange is feasible when in fact there hasbeen no actual interchange of employees.Combustion Engineering,195NLRB 909, 912(1972).Another important element is whetherthe day-to-day supervision of employees is thesame in the group sought to be accreted.Save-ItDiscountFoods,263NLRB 689 (1982);WeatheriteCo.,261NLRB 667 (1982). Thiselement is particularly significant, since theday-to-day problems and concerns among theemployees at one location may not necessarilybe shared by employees who are separately su-pervised at another location.Renzetti'sMarket,238 NLRB 174, 175 (1978). [Id. at 311-312.]4 Arizona Public Service Co,256 NLRB 400(1981);Retail Clerks,Local870 (White Front Stores),192 NLRB 240 (1971)Chairman Dotson did not participate and does not rely on these casesfor any precedential value SUPERVALU STORES137In the instant case,the record reveals a total lackof interchange of employees between the two fa-cilities except for the 2-week period in which theEmployer complied with the arbitrator'saward.We also find that common day-to-day supervisiondoes not exist between the two facilities.Althoughthe Union questions the validity of Sherry Rupp'sstatus as a supervisor at the Aurora warehouse, wefind the uncontradicted testimony establishes thatRupp has the authority to set work hours and toassignwork, and to hire, fire,and discipline em-ployees.The record further establishes that-she hasexercised this authority.Although Denver DivisionDistributionManagerWilliamMerciers retainsmanagerial control over the Denver division whichencompasses both the Brighton and Aurora ware-houses,we have noted that this type of control"does not detract from the significance of eitherthe independent supervision of the employees ondailymatters and concerns or the lack of inter-change among the two groups of employees."Towne Ford Sales,270 NLRB at 312.Accordingly,we find that the Aurora employees do not consti-tute an accretion to the existing Brighton unit.We find,based on the record as a whole, thatthepartieshave never agreed to include theAurora warehouse employees in the existing Brigh-ton unit.Furthermore,we find that the Aurorawarehouse employees do not constitute an accre-tion to the existing unit.Accordingly,we shallgrant the Employer's petition and clarify the exist-ing Brighton unit to exclude the Aurora warehouseemployees.ORDERThe unit of warehouse employees and driversrepresented by the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America,Local 435, at the Employer's Brightonwarehouse in Denver,Colorado, is clarified to ex-clude all employees at the Employer'sAurora, Col-orado warehouse.